                Case: 19-5660        Document: 38      Filed: 05/04/2020    Page: 1




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: May 04, 2020




Ms. Vicki Kinkade


                     Re: Case No. 19-5660, Karen McNeil, et al v. Community Probation Services, et al
                         Originating Case No. : 1:18-cv-00033

Dear Clerk,

  Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Maddison R Edelbrock
                                                 For Patricia Elder

cc: Mr. Chirag Gopal Badlani
    Mr. Ryan C. Downer
    Mr. David W. Garrison
    Mr. Andre Sean Greppin
    Mr. Eric Ian Halperin
    Mr. Matthew J. Piers
    Mr. Daniel Rader IV
    Ms. Elizabeth Rossi
    Ms. Kate Ellen Schwartz
    Mr. Scott P. Tift
    Mr. Randall A. York

Enclosure




  Case 1:18-cv-00033 Document 365 Filed 05/27/20 Page 1 of 2 PageID #: 11267
                  Case: 19-5660          Document: 38    Filed: 05/04/2020      Page: 2



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                             ________________

                                               No: 19-5660
                                             ________________

                                                                      Filed: May 04, 2020

KAREN MCNEIL; LESLEY JOHNSON; TANYA MITCHELL; INDYA HILFORT;
LUCINDA BRANDON, On behalf of themselves and all others similarly situated

                Plaintiffs - Appellees

v.

COMMUNITY PROBATION SERVICES, LLC; PATRICIA MCNAIR, COMMUNITY
PROBATION SERVICES L.L.C.; COMMUNITY PROBATION SERVICES

                Defendants - Appellants

and

PROGRESSIVE SENTENCING, INC.; PSI-PROBATION II, LLC; PSI-PROBATION, L.L.C.;
TENNESSEE CORRECTIONAL SERVICES, LLC; TIMOTHY COOK; MARKEYTA
BLEDSOE; HARRIET THOMPSON; GILES COUNTY, TENNESSEE; SHERIFF KYLE
HELTON

                Defendants



                                              MANDATE

     Pursuant to the court's disposition that was filed 02/28/2020 the mandate for this case hereby

issues today.



COSTS: None




     Case 1:18-cv-00033 Document 365 Filed 05/27/20 Page 2 of 2 PageID #: 11268
